Citation Nr: 1225786	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1950 until November 1952.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  In that decision, the RO denied entitlement to increased ratings for duodenal ulcer and residuals of right tibia and fibula fracture.  During the pendency of this appeal, jurisdiction was transferred to the RO in Los Angeles, California.

In his July 2005 substantive appeal (VA form 9), the Veteran requested a Board videoconference hearing, but he withdrew this request in October 2009.

The Board remanded the claim in December 2009 and denied them in June 2011.  In February 2012, the Court granted a Joint Motion by counsel for VA and the Veteran for Partial Remand.  The parties to the Joint Motion requested that the Board's decision as to the duodenal ulcer claim be vacated and that claim remanded, but that the decision as to the right tibia and fibula fracture residuals not be disturbed.  The Court therefore remanded the former claim and dismissed the latter, which is consequently no longer before the Board.


FINDING OF FACT

Digestive system symptoms most nearly approximate severe duodenal ulcer.


CONCLUSION OF LAW

The criteria for a 60 percent rating for duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.113, 4.114, Diagnostic Code (DC) 7305 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2004 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his increased rating claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in a June 2008 letter.  The June 2008 letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  Some of those VA treatment records, were obtained pursuant to the Board's December 2009 remand instructions, thus complying with these remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was also afforded multiple VA examinations.  For the reasons stated below, these examinations were adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for duodenal ulcer is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 60 percent rating is proper.

The Veteran's duodenal ulcer has been rated under 38 C.F.R. § 4.114, DC 7305, specifically applicable to this disability.  A 10 percent rating is warranted where duodenal ulcer is mild, with recurring symptoms once or twice a year.  A 20 percent rating is warranted for a moderate ulcer disorder with recurring episodes of severe symptoms two or three times per year averaging ten days in duration, or with continuous moderate manifestations.  A 40 percent rating is assigned for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The only higher schedular rating under DC 7305 is 60 percent, which is assigned for severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

38 C.F.R. § 4.113 indicates that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.  Correspondingly, the introduction to 38 C.F.R. § 4.114 provides that the disability ratings under this regulation will not be combined, but, rather, a single rating will be assigned under the diagnostic code that reflects the "predominant disability picture," with elevation to the next higher rating where the severity of the overall disability warrants such elevation.

The following evidence, including the Veteran's competent and credible statements, reflects that the symptoms of the Veteran's duodenal ulcer most nearly approximate the criteria for a 60 percent rating under DC 7305.  A March 2004 VA history and physical examination treatment note indicated that the Veteran had symptoms of vomiting, nausea, abdominal bloating, and black, tarry stools, and the assessment included nausea, gastritis, gastroenteritis, and a history of melena.  On the April 2004 VA examination, the Veteran reported that he had episodes of nausea and vomiting recurring every two to three months.  November 2005 VA treatment notes indicated that the reported nausea and diarrhea and the diagnosis was of gastroenteritis.  In August 2006 the Veteran described a sharp intermittent abdominal pain for the past day.  He had nausea, but no vomiting or diarrhea.

A September 2006 Kaiser Permanente Fontana Medical Center history and physical examination report contained an impression of progressive anemia, based on hemoglobin levels that had decreased from 2004 to 2005 and again in 2006, and an iron study consistent with anemia of chronic disease.  Gastrointestinal bleeding was considered as a cause of the bleeding.  On the December 2006 VA examination, recurrent epigastric pain was noted, along with nausea and vomiting.  The Veteran reported occasional black stool, his appetite was good, and there was a history of constipation.  The Veteran's weight had been stable.  The assessment was of a history of peptic ulcer disease, and recurrent epigastric discomfort relieved with medication, as well as periodic nausea and vomiting.

In December 2006, the Veteran reported having had diarrhea with abdominal cramping.  In January 2009 the Veteran reported nausea.

As  noted by the parties to the the Joint Motion, the above evidence reflects that the Veteran experiences the following symptoms listed in the criteria for a 60 percent rating under DC 7305: frequent epigastric pain, periodic vomiting, melena (black, tarry stool), and anemia.  The only symptom listed in the criteria for a 60 percent rating that the Veteran has not experienced during the appeal period is weight loss.  Moreover, the diagnosed anemia and gastrointestinal bleeding support the Veteran's statements to health care professionals that he experiences melena.  As the preponderance of the evidence reflects that the symptoms of the Veteran's duodenal ulcer most nearly approximate criteria for a 60 percent rating under DC 7305, he is entitled to that rating.  38 C.F.R. § 4.7.

The only remaining question is whether the Veteran is entitled to a higher rating under any applicable diagnostic code or an extraschedular rating.  The Board finds that he is not so entitled, for the following reasons.  A 100 percent rating is warranted for marginal ulcer where there is periodic or continuous pain, vomiting, recurring melena or hematemesis, and weight loss.  A separate sentence of this diagnostic code indicates that the 100 percent rating requires that the ulcer be "[t]otally incapacitating."   None of the treatment records or VA examinations reflects that the Veteran's symptoms are totally incapacitating.  The fact that DC 7306 includes the requirement that the disability be totally incapacitating as a separate sentence reflects that the symptoms as a whole must totally incapacitate the Veteran.  As the Veteran' s symptoms do not totally incapacitate him, he is not entitled to a 100 percent rating under DC 7306.  The other higher ratings available under 38 C.F.R. § 4.114, such as 100 percent for loss of tongue under DC 7202, 80 percent for stricture of esophagus under DC 7203, 100 percent for cirrhosis of the liver under DC 7312, 100 percent for ulcerative colitis under DC 7323, and 100 percent ratings for chronic liver disease and pancreatitis under DCs 7345 and 7347, are not analogous to the Veteran's duodenal ulcer

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the all of the symptoms of the Veteran's duodenal ulcer are fully contemplated by the applicable rating criteria.  Those symptoms have been found to warrant a 60 percent rating because they are listed in the criteria for that rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that the duodenal ulcer has caused marked interference with employment, frequent hospitalization, or that the symptoms of this disability have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for duodenal ulcer is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence warrants a uniform, 60 percent rating for duodenal ulcer.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

A rating of 60 percent for duodenal ulcer is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


